Exhibit 10.15a
 
ACTA NUMERO
En la ciudad de Mérida, Capital del Estado de Yucatán, Estados Unidos Mexicanos,
a los  dos días del mes de diciembre del año dos mil quince, ante mí ABOGADO
JORGE RAMON PENICHE AZNAR, Notario Público del Estado de Yucatán, en ejercicio,
titular de la Notaría número setenta y dos, con residencia en esta capital,
comparecieron las personas siguientes quienes expresaron tener las generales que
se relacionan a continuación
I.- El señor  JUAN ANTONIO HERRERA GOMEZ RUEDA
     II.- El señor  MATEO ALFREDO MAZAL BEJA. -
 
Por cuanto los comparecientes Juan Antonio Herrera Gómez Rueda y Mateo Alfredo
Mazal Beja no son conocidos de mí, el Notario, me acreditaron su identidad en
los términos del artículo cuarenta y nueve de la Ley del Notariado del Estado de
Yucatán, como sigue: el primero con su credencial para votar y el segundo con su
pasaporte, documentos que exhiben originales y solicitan les sean devueltos por
lo cual yo, el Notario, compulso copia certificada de los mismos y, previo el
cotejo respectivo, con los originales de que respectivamente proceden las agrego
al legajo de documentos del apéndice de esta escritura; y hago constar que los
propios documentos contienen una fotografía que coinciden, a mi juicio,  con los
respectivos rasgos fisonómicos de los propios comparecientes, documentos que,
por tanto, estimo fehacientes para acreditar su identidad
 
El señor Juan Antonio Herrera Gomez Rueda concurre a esta escritura con su
personalidad de apoderado de la persona jurídica denominada "Asideros 2",
Sociedad de Responsabilidad Limitada de Capital Variable,  representación que
acredita, al igual que la existencia legal de dicha sociedad, con la escritura
de la empresa, mismos testimonios que exhibe originales y solicita que le sean
devueltos por lo cual yo, el Notario, compulso copia certificada de dichos
testimonios, y previo el cotejo respectivo con los originales de que
respectivamente proceden, la agrego al legajo de documentos del apéndice de esta
escritura; y hace constar, bajo protesta de decir verdad, que la representación
que ostenta en esta escritura no le ha sido revocada ni limitada en forma alguna
y que su representada es una sociedad mercantil, anónima, legalmente constituida
y con domicilio social en esta ciudad, con cláusula de socios extranjeros y cuyo
objeto es, principalmente promover, La siembra y cosecha de diferentes cultivos.
 
El señor Mateo Alfredo Mazal Beja concurre a esta escritura con su personalidad
de apoderado de la persona jurídica denominada "Enerall Terra 2", Sociedad
Anónima Promotora de Inversión de Capital Variable,  representación que
acredita, al igual que la existencia legal de dicha sociedad, con la escritura
de la empresa, mismos testimonios que exhibe originales y solicita que le sean
devueltos por lo cual yo, el Notario, compulso copia certificada de dichos
testimonios, y previo el cotejo respectivo con los originales de que
respectivamente proceden, la agrego al legajo de documentos del apéndice de esta
escritura; y hace constar, bajo protesta de decir verdad, que la representación
que ostenta en esta escritura no le ha sido revocada ni limitada en forma alguna
y que su representada es una sociedad mercantil, anónima, legalmente constituida
y con domicilio social en esta ciudad, con cláusula de socios extranjeros y cuyo
objeto es, principalmente,  la transformación de tierra improductiva, en tierra
cultivable y productiva para la producción de diversos cultivos.
     Los propios comparecientes, quienes tienen capacidad legal, sin que nada me
conste en contrario, dijeron: que formalizan en esta escritura un contrato de
compraventa respecto de diversos bienes inmuebles rústicos pactado entre
"Asideros 2", Sociedad de Responsabilidad Limitada de Capital Variable, a quien
en lo sucesivo se le denominará en este contrato como "LA VENDEDORA", de una
parte; y de la otra parte "Enerall Terra 2", Sociedad anónima, Promotora de
Inversión de Capital Variable, a quien en lo sucesivo se le denominará en este
contrato como "LA COMPRADORA" contrato que formalizan en los términos de los
siguientes antecedentes y cláusulas:
 
ANTECEDENTES
     PRIMERO.- Declara "LA VENDEDORA": que es propietaria en pleno dominio de
los siete predios rústicos que se describen sucesivamente a continuación como
sigue:
I.- "Finca rústica denominada "Monterrey", número catastral mil sesenta y dos,
correspondiente a la localidad de Sucopó, Municipio de Tizimín, con extensión de
Doscientas diecinueve Hectáreas cuarenta y cinco áreas y doce centiáreas de
tierras; dista de la localidad de Sucopó, ocho kilómetros al oriente; sus
colindancias son: al Norte, con las fincas Chumucbé y X-Hueza; al Sur, con la
finca Yokdzonot; al Oriente, con la finca Chelón; y al Poniente, con las fincas
Puytzuc y Chumucbé
II.- "Finca rústica denominada "Xmazon", número catastral mil treinta y cuatro,
correspondiente a la localidad de Sucopó, municipio de Tizimín, con extensión de
doscientas diecinueve hectáreas, cuarenta y cinco áreas y doce centiáreas de
tierras;  dista de la localidad de Sucopó, cuatro kilómetros al oriente; sus
colindancias son: al Norte, con las fincas Yokdzonot y Chelón; al Sur, con
terrenos de Sucopó y la finca Xpech; al Oriente, con las fincas Yokpita y Xpech;
y al Poniente con tierras del ejido de Sucopó"
III.- "Finca rústica denominada "San Antonio Yokdzonot", número catastral mil
treinta y tres, correspondiente a la localidad de Sucopó, municipio de Tizimín,
con extensión de doscientas diecinueve hectáreas, cuarenta y cinco áreas y doce
centiáreas de tierras;  dista de la localidad de Sucopó, seis kilómetros al
oriente; sus colindancias son: al Norte,  la finca Monterrey; al Sur, con la
finca Xmazón; al Oriente, con la finca Chelón; y al Poniente con la finca
Xpuytzuc"
IV.- "Finca rústica denominada "X-Hueza", número catastral cuatrocientos diez,
correspondiente a la localidad de Sucopó, municipio de Tizimín, con extensión de
doscientas diecinueve hectáreas, cuarenta y cinco áreas y doce centiáreas de
tierras;  dista de la localidad de Sucopó, diez kilómetros al oriente; sus
colindancias son: al Norte,  la finca Yochachich; al Sur, con las fincas
Monterrey y Chelón; al Oriente, con la finca Huchichén; y al Poniente con la
finca Chumucbé"
V.- "Finca rústica denominada "Chelón", número catastral mil treinta y dos,
correspondiente a la localidad de Sucopó, municipio de Tizimín, con extensión de
doscientas diecinueve hectáreas, cuarenta y cinco áreas y doce centiáreas de
tierras;  dista de la localidad de Sucopó, ocho kilómetros al oriente; sus
colindancias son: al Norte,  la finca X-Huezá; al Sur, las fincas Xmazón y
Yokpita; al Oriente, las fincas Huchichén y Yokpita; y al Poniente, las fincas
Yokdzonot y Monterrey".
 
Que los cinco inmuebles antes descritos los adquirió la declarante por compra
que hizo al señor Demetrio Antonio Osorio Arce, compraventa que fue formalizada
en la escritura pública número ochenta y cinco pasada en esta ciudad el día diez
de marzo del año dos mil diez ante el Abogado Alvaro Roberto Baqueiro Caceres,
titular de la Notaría Pública número cincuenta y cinco del Estado y de la que se
tomó razón, en el orden en que han sido relacionados dichos predios en los
folios electrónicos números doscientos cincuenta mil ochocientos cincuenta y
uno, doscientos setenta mil setecientos treinta, doscientos setenta mil
setecientos veintinueve, ciento noventa y cuatro mil treinta y dos y doscientos
setenta mil setecientos veintiocho con los números de inscripción un millón
ciento cuarenta y un mil doscientos cincuenta, un millón ciento cuarenta y un
mil doscientos cincuenta y tres, un millón ciento cuarenta y un mil doscientos
cincuenta y siete, un millón ciento cuarenta y un mil doscientos cincuenta y
nueve y un millón ciento cuarenta y un mil doscientos sesenta y tres de la
oficina del Registro Público de la Propiedad y del Comercio del Estado de
Yucatán.
 
VI.- "Finca rústica denominada "PUYTZUC", catastral número QUINIENTOS CUARENTA Y
CUATRO, correspondiente a la localidad, Municipio y Partido de Tizimín, Yucatán,
con la extensión de Trescientas diecisiete Hectáreas cincuenta áreas y linda: al
Norte, con tierras del Ejido de Tizimín afectadas a la finca "Yaxché"; al Sur, 
con terrenos de la finca "Xmakulam; al Oriente, con terrenos de la Federación y
al Poniente finca "Buena Esperanza" de Victoria García de C
     Que el predio antes descrito lo adquirió la declarante por compra que hizo
a la señora Hilda Aracelly Novelo Peniche, también conocida con los nombres de
Hilda a. Novelo Peniche, Hilda Aracelly Novelo y Peniche, Hilda Aracelly Novelo
Peniche de Cruz e Hilda A. Novelo de Cruz, compraventa que fue formalizada en la
escritura pública número doscientos trece pasada en esta ciudad el día
diecinueve de marzo del año dos mil diez ante el Abogado Alvaro Roberto Baqueiro
Caceres, titular de la Notaría Pública número cincuenta y cinco del Estado y de
la que se tomó razón en el folio electrónico número doscientos setenta mil
trescientos ochenta y cuatro con el número de inscripción un millón ciento
cuarenta y un mil ciento setenta de la oficina del Registro Público de la
Propiedad y del Comercio del Estado de Yucatán.
 
VII.- TABLAJE CATASTRAL NUMERO SEIS MIL NOVECIENTOS ONCE DENOMINADO "SANTA CRUZ
NUMERO DOS", UBICADO EN LA LOCALIDAD Y MUNICIPIO DE TIZIMIN, YUCATAN, CON UNA
SUPERFICIE DE DOSCIENTOS CUARENTA Y TRES  HECTAREAS DE TERRENO; DE FIGURA
IRREGULAR, CON LOS RUMBOS, DISTANCIAS Y COLINDANCIAS SIGUIENTES: PARTIENDO DEL
PUNTO CUARENTA CON RUMBO ASTRONOMICO SURESTE EN SESENTA Y SIETE GRADOS
VEINTISEIS MINUTOS RECORRIENDO UNA DISTANCIA DE MIL CIENTO CUARENTA Y OCHO
METROS NOVENTA Y SEIS CENTIMETROS SE LLEGA AL PUNTO QUINCE, COLINDANDO CON
TERRENOS DEL EJIDO DE SUCOPO; DE ESTE PUNTO CON RUMBO ASTRONOMICO SURESTE EN
SESENTA Y DOS GRADOS CATORCE MINUTOS, RECORRIENDO UNA DISTANCIA DE QUINIENTOS
OCHENTA Y TRES METROS CUARENTA Y CUATRO CENTIMETROS SE LLEGA AL PUNTO VEINTIDOS,
COLINDANDO CON TERRENOS DEL EJIDO DE SUCOPO;  DE ESTE PUNTO CON RUMBO
ASTRONOMICO NORESTE EN DIECIOCHO GRADOS CINCUENTA Y UN MINUTOS, RECORRIENDO UNA
DISTANCIA DE DOSCIENTOS SESENTA Y NUEVE METROS CINCUENTA Y CINCO CENTIMETROS, SE
LLEGA AL PUNTO VEINTISEIS COLINDANDO  CON TERRENOS DE LA FINCA CHUMUCBE; DE ESTE
PUNTO CON RUMBO ASTRONOMICO NORESTE, EN NUEVE GRADOS VEINTISIETE MINUTOS,
RECORRIENDO UNA DISTANCIA DE TRESCIENTOS OCHENTA Y CINCO METROS CUARENTA Y OCHO
CENTIMETROS SE LLEGA AL PUNTO TREINTA, COLINDADO CON TERRENOS DE LA FINCA
CHUMUCBE; DE ESTE PUNTO CON RUMBO ASTRONOMICO NORESTE EN DOCE GRADOS CUARENTA
MINUTOS, RECORRIENDO UNA DISTANCIA DE QUINIENTOS DIECISIETE METROS SESENTA
CENTIMETROS SE LLEGA AL PUNTO TREINTA Y SEIS, COLINDANDO CON TERRENOS DE LA
FINCA CHUMUCBE; DE ESTE PUNTO CON RUMBO NORESTE EN SETENTA GRADOS CUARENTA Y
CINCO MINUTOS, RECORRIENDO UNA DISTANCIA DE DOS MIL OCHOCIENTOS VEINTICUATRO
METROS VEINTISEIS CENTIMETROS SE LLEGA AL PUNTO TREINTA Y SIETE, COLINDANDO CON
TERRENOS DEL RANCHO PUYTZUC; DE ESTE PUNTO CON RUMBO ASTRONOMICO SUROESTE EN
TREINTA Y NUEVE GRADOS DIECISIETE MINUTOS, RECORRIENDO UNA DISTANCIA DE
TRESCIENTOS OCHENTA Y SEIS METROS SESENTA Y SEIS CENTIMETROS SE LLEGA AL PUNTO
CUARENTA Y DOS, COLINDANDO CON TERRENOS DE LA FINCA CHOCH-HA; DE ESTE PUNTO CON
RUMBO ASTRONOMICO SURESTE EN SESENTA GRADOS CUARENTA MINUTOS, RECORRIENDO UNA
DISTANCIA DE MIL TRESCIENTOS DIECIOCHO METROS CUARENTA CENTIMETROS SE LLEGA AL
PUNTO CUARENTA Y UNO, COLINDANDO CON TERRENOS DEL RANCHO SANTA CRUZ NUMERO UNO;
Y DE ESTE PUNTO CON RUMBO ASTRONOMICO SUROESTE EN DIEZ GRADOS CERO MINUTOS
RECORRIENDO UNA DISTANCIA DE DOSCIENTOS METROS SE LLEGA AL PUNTO CUARENTA QUE
SIRVIO DE PUNTO DE PARTIDA, CERRANDO EL PERIMETRO QUE SE DESCRIBE Y COLINDANDO
TERRENOS DEL RANCHO SANTA CRUZ NUMERO UNO".
Que el predio antes descrito lo adquirió la declarante por compra que hizo al
señor Eloy Cruz Novelo, compraventa que fue formalizada en la escritura pública
número seiscientos tres pasada en esta ciudad el día qjuince de julio del año
dos mil once ante el precitado Notario Público número cincuenta y cinco  Abogado
Alvaro Roberto Baqueiro Caceres, y de la que se tomó razón en el folio
electrónico número un millón cuarenta y seis mil trescientos diecisiete con el
número de inscripción un millón trescientos cuarenta y nueve mil novecientos
noventa y ocho de la precitada oficina del Registro Público de la Propiedad y
del Comercio del Estado de Yucatán.
 
SEGUNDO.- Declara "LA VENDEDORA": que los inmuebles de su propiedad antes
descritos se venden "ad corpus", sin ninguna garantía o responsabilidad en lo
que respecta a su uso o aplicación por parte de LA COMPRADORA, no reportan a la
fecha gravamen alguno pues el de hipoteca que aparece relacionado en cada uno de
los certificados de libertad de gravamen respectivos expedidos por la oficina
del Registro Público de la Propiedad y del Comercio del Estado, mismos que
exhibe originales y que agrego yo, el Notario al legajo de documentos del
apéndice de esta acta, fue cancelado en diversa escritura de esta fecha pasada
ante el precitado Notario Público Abogado Alvaro Roberto Baqueiro Cáceres; de
igual forma que dichos inmuebles se encuentran libres de cualquier gravamen y/o
restricción al derecho de propiedad y/o limitación para ser enajenados libres de
gravamen, que no se adeuda impuesto predial en cuanto a los referidos inmuebles
como se acredita con los certificados que exhibe originales y que yo, el Notario
agrego al legajo de documentos del apéndice de esta escritura y que ninguno
cuenta con el servicio público de agua potable.
 
TERCERO.- Declara "LA VENDEDORA": que es titular de los derechos derivados del
título de concesión para explotar, usar o aprovechar aguas nacionales del
subsuelo Número 12YUC151628/32ASDA12 (uno dos YUC uno cinco uno seis dos ocho
diagonal tres dos ASDA uno dos) en el predio denominado "XMAZON", municipio de
Tizimín, Yucatán, título que exhibe original y del cual yo, el Notario compulso
copia certificada y previo el cotejo respectivo agrego al legajo de documentos
del apéndice de esta escritura.
 
Expuesto lo anterior las partes formalizan el contrato de compraventa que han
pactado en los términos de las siguientes.
 
CLAUSULAS:
     PRIMERA.- "LA VENDEDORA" por conducto de su representante legal
compareciente declara y otorga: que enajena a título de compraventa, en forma
total, definitiva e irrevocable Ad Corpus,  y libres de gravamen en favor de "LA
COMPRADORA" y esta a su vez los adquiere de aquella, el dominio pleno de los
siete predios rústicos descritos en el inciso primero del capítulo de
antecedentes de esta escritura con todo cuanto de hecho y por derecho
corresponde a los referidos inmuebles y se encuentre dentro de su perímetro, sin
limitación ni reserva alguna obligándose "LA VENDEDORA" al saneamiento de esta
compraventa para el caso de evicción conforme a derecho
Para mejor identificación de los inmuebles vendidos ambas partes solicitan al
suscrito Notario se agreguen al legajo de documentos del apéndice de esta
escritura copia firmada por ambas partes del plano de localización de cada uno
de dichos inmuebles que exhiben originales
 
     A mayor abundamiento, "LA VENDEDORA" declara y garantiza a "LA COMPRADORA",
que no existe ningún gravamen o derecho de tercero garantizado con los inmuebles
objeto de la presente operación, y que la cancelación de los gravámenes otorgado
por "LA VENDEDORA" en la escritura pública de cancelación mencionada en el
párrafo anterior, fue realizada conforme al derecho aplicable y que fueron
cumplidos todos y cada uno de los procedimientos y autorizaciones necesarias
para llevar a cabo dicha cancelación .
     De igual forma declara "LA VENDEDORA" que no requiere autorización
corporativa ni de ninguna índole para la celebración de la presente operación de
compraventa, y que los poderes que le fueron otorgados mediante (Datos del POA a
Juan Herrera),, son suficientes y bastantes para llevar a cabo el presente acto.
 
SEGUNDA.- El precio total, alzado y único pactado por las partes por la
compraventa de los inmuebles es por la cantidad total de TREINTA Y UN MILLONES
OCHOCIENTOS CUARENTA Y CUATRO MIL CUARENTA Y OCHO PESOS, MONEDA NACIONAL  de los
cuales corresponde a cada uno de los inmuebles las siguientes cantidades:
a) por el predio denominado "Monterrey" con número catastral un mil sesenta y
dos de la localidad de Sucopó, municipio de Tizimín, Yucatán, la cantidad de
cuatro millones doscientos quince mil cuatrocientos sesenta y seis pesos treinta
centavos, moneda nacional.
b) por el predio denominado "Xmazon" con número catastral un mil treinta y
cuatro de la localidad de Sucopó, municipio de Tizimín, Yucatán, la cantidad de
cuatro millones doscientos quince mil cuatrocientos sesenta y seis pesos treinta
centavos, moneda nacional;
c) por el predio denominado "San Antonio Yokdzonot" con número catastral un mil
treinta y tres de la localidad de Sucopó, municipio de Tizimín, Yucatán, la
cantidad de cuatro millones doscientos quince mil cuatrocientos sesenta y seis
pesos treinta centavos, moneda nacional;
d) por el predio denominado "X-Hueza" con número catastral cuatrocientos diez de
la localidad de Sucopó, municipio de Tizimín, Yucatán, la cantidad de cuatro
millones doscientos quince mil cuatrocientos sesenta y seis pesos treinta
centavos, moneda nacional;
e) por el predio denominado "Chelón" con número catastral un mil treinta y dos
de la localidad de Sucopó, municipio de Tizimín, Yucatán, la cantidad de cuatro
millones doscientos quince mil cuatrocientos sesenta y seis pesos treinta
centavos, moneda nacional;
f) por el predio denominado "Puytzuc" con número catastral quinientos cuarenta y
cuatro de la localidad y municipio de Tizimín, Yucatán la cantidad de seis
millones noventa y ocho mil ochocientos noventa y ocho pesos veintinueve
centavos, moneda nacional y
g) por el predio denominado "Santa Cruz Número Dos" con número catastral seis
mil novecientos once de la localidad y municipio de Tizimín, Yucatán, la
cantidad de cuatro millones seiscientos sesenta y siete mil ochocientos
dieciocho pesos veintidós centavos, moneda nacional.
Cantidad que paga "LA COMPRADORA" a "LA VENDEDORA"  como sigue: a) mediante
transferencia electrónica emitida por la propia compradora a cargo de la
institución bancaria denominada Banorte por la suma de VEINTE MILLONES
SETECIENTOS UN MIL CIENTO SESENTA Y UN PESOS, MONEDA NACIONAL y a favor del
Fideicomiso Zilkha  en la cuenta bancaria del propio fideicomiso en la
institución bancaria "JP MORGAN CHASE BANK NA por instrucciones expresas e
irrevocables, en ese sentido que ha girado "LA VENDEDORA" a "LA COMPRADORA" en
virtud de que con ese importe la propia vendedora hace pago del crédito
relacionado en las declaraciones de esta escritura y b) mediante transferencia
electrónica emitida  por la propia compradora a cargo de la institución bancaria
denominada_Banorte por la suma de_ONCE MILLONES CIENTO CUARENTA Y DOS MIL
OCHOCIENTOS OCHENTA Y SIETE PESOS, MONEDA NACIONAL y a favor de "LA VENDEDORA",
por lo cual "LA VENDEDORA" otorga formal recibo del mencionado precio total a
"LA COMPRADORA" y el resguardo más eficaz en derecho que a su seguridad
conduzca.
 
TERCERA.- Por virtud de la enajenación a título de compraventa formalizada en
las cláusulas precedentes, queda consumada a favor de "LA COMPRADORA" la
traslación de propiedad, en pleno dominio, de todos y cada uno de los predios
descritos en la declaración primera de esta escritura; y queda verificada la
entrega jurídica de dichos predios, a la adquirente, conforme a la Ley.
 
CUARTA.- "LA VENDEDORA" en este acto declara que deslinda de toda
responsabilidad a "LA COMPRADORA" por cualquier responsabilidad derivada de
cualquier contingencia laboral, fiscal, ambiental, administrativa y de cualquier
otra índole, obligándose a sacar en paz y a salvo a "LA COMPRADORA", y a reparar
los daños, perjuicios, costas y gastos judiciales y honorarios de abogados en
los que "LA COMPRADORA", como adquirente de buena fe, tuviera que incurrir en
caso de cualquier reclamación de terceros en virtud de los supuestos
mencionados, relacionados con hechos previos a la realización de la presente
compraventa.
 
QUINTA.- Los contratantes hacen constar: que el precio pactado por ellos en
cuanto a la enajenación a título de compraventa de cada uno de los predios de
que se trata es el justo y legal; que en su fijación no ha existido dolo ni
lesión alguna; y que los propios inmuebles fueron avaluados, por designación de
"LA COMPRADORA", por el Licenciado Efraín J. Díaz y Díaz, Corredor Público
número uno del Estado en las mismas cantidades pactadas como precio de cada uno
de dichos inmuebles, según consta de los dictámenes relativos que exhiben
originales y que yo, el Notario, agrego al legajo de documentos del apéndice de
esta escritura.
 
SEXTA.- "LA COMPRADORA" acepta las ventas otorgadas a su favor respecto de los
inmuebles antes mencionados y hace constar que el día de hoy le fue entregada la
posesión física de los propios inmuebles por "LA VENDEDORA".
 
SÉPTIMA – "EL COMPRADOR" reconoce que ha inspeccionado los inmuebles objeto de
la presente escritura previo a la firma de la misma, y por tanto manifiesta su
conformidad con las condiciones de los mismos, y salvo por cualquier disposición
expresa a lo contrario establecida en la presente escritura pública, por medio
de la presente acepta dichos inmuebles en sus condiciones actuales, sin contar
con garantía alguna por parte del vendedor sobre la naturaleza o las condiciones
de los inmuebles respecto al uso que el comprador  pretende darles. "El
Vendedor" no garantiza o declara, ya sea implícita o expresamente, la adecuación
de los inmuebles para un uso particular, ni la calidad, condiciones,
capacidades, idoneidad, comerciabilidad o desempeño de los inmuebles. Las partes
convienen que el inmueble se vende AD CORPUS y que los riesgos inherentes serán
a cargo del Comprador.
 
OCTAVA – "El Comprador" conviene que adquiere los bienes inmuebles bajo la
modalidad "Ad Corpus" y únicamente con base en sus propias investigaciones y
análisis de los inmuebles vendidos, incluyendo, sin limitación: (a) la condición
actual de los bienes inmuebles para efectos del uso que pretende dar el
Comprador o para cualquier otro uso; (b) el cumplimiento o no de los inmuebles
con cualesquier reglamentos, disposiciones o leyes aplicables respecto al uso
agrícola, la silvicultura, de construcción, uso, disposiciones aplicables a
incendios u otros permisos requeridos; (c) la ubicación de las medidas y
colindancias de los bienes inmuebles y la presencia o ausencia de posesionarios
sobre los inmuebles; (d) la existencia o no de servicios públicos,
abastecimiento de aguas, drenajes u otros servicios y las condiciones de los
mismos, así como el acceso a los mismos, si hubieren; (e) la superficie del
predio, las dimensiones o el metraje cuadrado de los inmuebles.
 
NOVENA.- "LA VENDEDORA" declara y otorga: que dentro del mismo precio pactado
por la declarante con "LA COMPRADORA" por la compraventa de los inmuebles que
son objeto de esta escritura cede y transfiere en favor de "LA COMPRADORA" todos
y cada uno de los derechos que le competen como titular del precitado título de
concesión emitido por la Comisión Nacional del Agua, descrito en el antecedente
tercero anterior, el cual se tiene por reproducido como si a la letra se
insertase, derechos que garantiza con el precitado título que ha exhibido, sin
que garantice derechos o concesiones adicionales. Queda acordado entre las
partes que como consecuencia de la cesión de los referidos derechos "LA
COMPRADORA" queda colocada, a partir de esta fecha, en el mismo lugar, grado y
prelación que competían a "LA VENDEDORA" en cuanto a los multicitados derechos
sin limitación ni reserva alguna, obligándose "LA VENDEDORA" a realizar los
trámites que fueren necesarios, conjuntamente con "LA COMPRADORA" para que esta
última sea reconocida como nueva titular de los derechos de que se trata. "LA
COMPRADORA" acepta la cesión de derechos formalizada en este documento a su
favor
 
DECIMA.-"LA VENDEDORA" hace constar: que se encuentra al corriente en el pago de
las contribuciones y aprovechamiento fiscales en materia de aguas nacionales en
cuanto a los títulos de concesión de que se trata y hace constar, bajo protesta
de decir verdad, que no tiene conocimiento de encontrarse en alguna de las
causales de caducidad total o parcial previstas en la Ley de Aguas Nacionales y
en su reglamento que impedirían la cesión de derechos mencionada en la cláusula
novena anterior, y que por tanto no tiene conocimiento de la existencia de
circunstancia alguna que impida la cesión de derechos que ha otorgado y se
obliga a dar oportunamente a la Comisión Nacional del Agua el aviso por escrito
de la multicitada cesión de derechos para los efectos legales que procedan.
 
DÉCIMA PRIMERA.- Todos los gastos, impuestos, derechos y honorarios que se
causen por la compraventa formalizada en esta escritura, quedan a cargo y de
cuenta exclusiva de "LA COMPRADORA" con la única excepción del pago del impuesto
sobre la renta por enajenación de bienes que, conforme a la Ley relativa queda a
cargo de "LA VENDEDORA".
 
DÉCIMA SEGUNDA.- Para el caso de cualquier controversia que se suscitare
respecto del contrato de compraventa y de la cesión de derechos que han sido
formalizados en esta escritura los contratantes se someten expresamente a los
Jueces y Tribunales competentes en la ciudad de Mérida, Yucatán Se agrega al
apéndice de la presente escritura una versión en inglés de la presente acta para
efectos informativos
Acerca del impuesto sobre la renta, los otorgantes manifiestan: que se
encuentran al corriente en su pago, lo que no me acreditaron y que están
inscritos en el Registro Federal de Contribuyentes como sigue: el señor Juan
Antonio Herrera Gomez "LA VENDEDORA" y el Señor  Mateo Alfredo Mazal Beja "LA
COMPRADORA".
 
APARTADO FISCAL:
     Por lo que toca al impuesto al valor agregado no se causa en esta escritura
por ser objeto de la misma inmuebles que consisten en terrenos sin construcción
alguna, según hacen constar, bajo protesta de decir verdad, "LA VENDEDORA"
siendo aplicable al efecto el artículo noveno fracción primera de la ley
relativa.   -
     Por lo que toca al impuesto sobre adquisición de inmuebles, habiendo
efectuado yo, el Notario, el cálculo correspondiente, en los términos de ley,
resultó un impuesto total a pagar por la suma total de seiscientos noventa y
siete mil cuatrocientos treinta y cinco pesos ochenta y ocho centavos, moneda
nacional, a cargo de "LA COMPRADORA".
     Por lo que toca al pago provisional del impuesto sobre la renta y al
impuesto cedular respecto de la enajenación a título de compraventa formalizada
en esta escritura no se practica cálculo ni retención alguna por ser la
enajenante una persona jurídica.
Yo, el Notario, hago constar: que en este otorgamiento he dado cumplimiento a
las obligaciones establecidas en los artículos dieciocho de la Ley Federal para
la Prevención e Identificación de Operaciones con Recursos de Procedencia
Ilícita y trece de las Reglas de Carácter General relativas a la propia Ley, y
demás aplicables en la materia, por cuanto: a) identifiqué a los otorgantes en
cuanto a sus respectivos nombres, fechas de nacimiento, domicilio y actividad u
ocupación; b) los propios otorgantes acreditaron su identidad con los documentos
respectivos, que contiene, cada uno, la fotografía y la firma de su titular y
exhibieron igualmente las constancias de sus respectivas inscripciones en el
Registro Nacional de Población y en el Registro Federal de Contribuyentes; c)
que los propios comparecientes manifestaron que sus respectivos números
telefónicos y correos electrónicos son los siguientes:
del señor Juan Juan Antonio Herrera Gomez Rueda 9999444656, 
jherrera@gceholdings.com y del señor  Mateo Alfredo Mazal Beja 8183995600
mmazal@enerall.biz,hicimos constar tanto los propios comparecientes, como el
suscrito Notario, que no existe entre nosotros relación alguna de negocios
formal y cotidiana tal y como se define en el artículo tercero de las Reglas de
Carácter General a que se refiere la indicada Ley; e) requerí a los
comparecientes información acerca de si tienen conocimiento de la existencia de
dueño o beneficiario controlador en esta operación y respondieron ambos en
sentido negativo; y f) he integrado el expediente único de  identificación  de 
cada  una de las clientes o usuarios que otorgan esta escritura en los términos
del artículo doce (reformado) de las precitadas Reglas de Operación de la Ley,
agregando los documentos a que antes me refiero al legajo de documentos del
apéndice de esta acta.
Finalmente yo, el Notario, hago constar: que los comparecientes otorgan al
suscrito Notario, en los términos de los artículos ocho y nueve de la Ley
Federal de Protección de Datos Personales en Posesión de los Particulares, su
consentimiento en lo referente al tratamiento de los datos personales que
constan en este instrumento y en el expediente respectivo y autorizan que los
mismos puedan ser proporcionados a las autoridades competentes, entre ellos las
tributarias, judiciales y registros públicos, al igual que a las personas que
tuvieren interés legítimo en los mismos, para todos los efectos legales a que
haya lugar; que en esta escritura se llenaron todos los requisitos que establece
el artículo cuarenta y nueve de la Ley del Notariado del Estado en vigor, en
tanto me cercioré de la identidad y de la capacidad de los comparecientes, me
aseguré de su voluntad para la celebración de este otorgamiento, les instruí
acerca del sentido y efectos legales del mismo y, a su solicitud, di lectura a
esta acta, manifestaron estar conformes con su tenor y la firman, ante mí, para
constancia. Doy fe
 
DEED NUMBER
 In the City of Mérida, Capital of the State of Yucatán, United Mexican States,
on December 2, 2015, before me JORGE RAMON PENICHE AZNAR, Notary Public of the
State of Yucatan, in office, titleholder of Notary´s Office number seventy two,
holding residence in this capital, appeared the following individuals who stated
their general information to be as follows:
 
     I.- Mister JUAN ANTONIO HERRERA GOMEZ RUEDA
II.- Mister  MATEO ALFREDO MAZAL BEJA
 
Those appearing in this act, Juan Herrera Gómez Rueda and Alfredo Mateo Mazal
Beja are not known to me, Notary, I credited his identity in accordance with
Article forty-nine of the Notarial Law of the State of Yucatan, as follows: the
first  with Voting Official ID and the second with Passport, documents exhibited
in original and ask them to be returned for which I, the Notary, forwarded
attested certified copy thereof and, after the respective comparison with the
originals of which respectively are added to the file of documents as an
Appendix; and I note that the documents themselves contain a photograph that
match, in my opinion, with the respective facial features of those appearing
themselves, documents, therefore, I consider credible to prove their identity
 
Mister Juan Antonio Herrera Gomez Rueda appears on this deed representing the
corporate entity named Asideros 2", Sociedad de Responsabilidad Limitada de
Capital Variable,, as such capacity is duly evidenced, along with the legal
existence of such corporation, by means of the formation documents of the
company, as such documents have been shown to me and which he requested to be
returned, therefore, I, the Notary, have made certified copies thereof and,
having first compared such copies to their originals from which they were made,
I hereby attach such copies to the document file attached to this deed as the
appendix; and I hereby attest, under penalty of perjury, that the capacity that
has been established in this deed has not been revoked or limited in any form
whatsoever and that the corporation being represented herein is a commercial
corporation, limited, duly organized and whose principal office is in this city,
with a foreigner´s admission/exclusion clause, and whose principal corporate
purpose is, mainly, the Planting, Cultivation and Harvesting of Different Crops.
 
Mister Mateo Alfredo Mazal Beja appears on this deed in his capacity as assignee
of the corporate entity named "Enerall Terra 2", Sociedad Promotora de Inversión
de Capital Variable as such capacity is duly evidenced, along with the legal
existence of such corporation, by means of of the formation documents of the
company, as such documents have been shown to me and which he requested to be
returned, therefore, I, the Notary, have made certified copies thereof and,
having first compared such copies to their originals from which they were made,
I hereby attach such copies to the document file attached to this deed as the
appendix; and I hereby attest, under penalty of perjury, that the capacity that
has been established in this deed has not been revoked or limited in any form
whatsoever and that the corporation being represented herein is a commercial
corporation, limited, duly organized and whose principal office is in this city,
with a foreigner´s admission/exclusion clause, and whose principal corporate
purpose is, mainly, the purchase and sale of real property.
The parties who appear themselves,  legal capacity, there being no evidence to
the contrary, and they said: that they formalize by means of this deed a
purchase agreement in regards to several rustic real properties, as agreed upon
between Asideros 2", Sociedad de Responsabilidad Limitada de Capital
Variable,who hereinafter shall be referred to as "THE SELLER", on the one hand;
and on the other Enerall Terra 2, S.A.P.I. de C.V. who hereinafter shall be
referred to as "THE BUYER", as such agreement is being formalized in accordance
to the terms of the following background and clauses:
 
BACKGROUND
     FIRST.- "THE SELLER" hereby states: that it is the full owner of the seven
rustic real properties described as follows:
 
I. Parcel called "Monterrey", cadastral number one thousand sixty two,
corresponding to the location of Sucopo, Tizimín municipality, with an acreage
of 219.4512 hectares (two hundred nineteen hectares forty five area and twelve
cent areas); far from the town of Sucopo eight kilometers east; its boundaries
are: to the North, with Chumucbé and X-Hueza parcels; to the South, with the
Yokdzonot farm; the East with the Chelon parcel; and to the west, with Puytzuc
and Chumucbé parcels.
II Parcel called "Amazon", cadastral number thirty four thousand, corresponding
to the location of Sucopo, Tizimin municipality, with an acreage of 219.4512
hectares (two hundred nineteen hectares forty five area and twelve cent areas);
far from the town of Sucopo four kilometers to the east; its boundaries are: to
the North, with Chelon and Yokdzonot parcels; South, with Sucopo and Xpech farm;
the East, with Yokpita and Xpech parcels; and to the west with the ejido of
Sucopo.
 
III. - Parcel called "San Antonio Yokdzonot", cadastral number one thousand and
thirty three, corresponding to the locality of Sucopo, municipality of Tizimin,
with an acreage of 219.4512 hectares (two hundred nineteen hectares forty five
area and twelve cent areas); is far from the town of Sucopo, six kilometers to
the east; its boundaries are: to the North, the Monterrey parcel; to the South,
with the Xmazon parcel; to the East, with the Chelon parcel; and to the west
with Xpuytzuc parcel.
IV.- Parcel called "X-Hueza", cadastral number four hundred ten, corresponding
to the locality of Sucopo, municipality of Tizimin, with an acreage of 219.4512
hectares (two hundred nineteen hectares forty five area and twelve cent areas);
is far from the town of Sucopo, ten kilometers to the east; its boundaries are:
to the North, the Yochachich parcel; to the South, with Chelon and Monterrey
parcels; to the East, with the Huchichen farms; and to the west with Chumucbe
parcel".
V. - Parcel called "Chelon", cadastral number one thousand thirty two,
corresponding to the locality of Sucopo, municipality of Tizimin, with an
acreage of 219.4512 hectares (two hundred nineteen hectares forty five area and
twelve cent areas); is distant from the town of Sucopo, eight kilometers to the
east; its boundaries are: to the North, the X-Hueza parcel; to the South,
Yokpita and Xmazon parcels; to the East, Huchichen and Yokpita parcels; and to
the West, Yokdzonot and Monterrey parcels".
 
The five properties described above were acquired by a purchase agreement made
to Mr. Demetrio Antonio Osorio Arce, purchase that was formalized in public deed
number eighty five in this city on March 10, 2010 to the Advocate Baqueiro
Alvaro Roberto Caceres, head of the Public Notary number fifty five state, in
the order in which these properties have been related to electronic folios
number two hundred and fifty thousand eight hundred fifty one, two hundred and
seventy thousand seven hundred thirty, two hundred and seventy thousand seven
hundred twenty nine, one hundred ninety four thousand and thirty-two, two
hundred seventy thousand seven hundred twenty eight with registration number one
million one hundred forty one thousand two hundred and fifty, one million one
hundred forty-one thousand two hundred fifty three, one million one hundred
forty-one thousand two hundred fifty seven, one million one hundred forty one
thousand two hundred fifty nine, one million one hundred forty one thousand two
hundred sixty three, office of the Public Registry of Property and Commerce of
the State of Yucatan.
 
VI Parcel called "PUYTZUC" cadastral number Five Hundred and four corresponding
to the town, municipality Tizimin, Yucatan, with an acreage of 317.50 hectares
(three hundred and seventeen hectares and 50 areas) and boundary areas: the
North, with Ejido of Tizimín and Yaxché parcel; South, with Xmakulam parcel; the
East, land of the Federation and West with Buena Esperanza de Victoria Garcia de
C. parcel.
That the property described above was acquired by purchase made to Mrs. Hilda
Aracelly Novelo Peniche, also known by the names of Hilda A. Novelo Peniche,
Hilda Aracelly Novelo and Peniche, Peniche Novelo Aracelly Hilda and Hilda Cruz
Cruz A. Novelo, purchase that was formalized in public deed number two hundred
and thirteen in this city the nineteenth day of March 2, 2010 at the presence of
lawyer Alvaro Roberto Baqueiro Caceres, head of the Public Notary number fifty
five state and that reason was taken into the electronic folio number two
hundred and seventy thousand three hundred eighty four with registration number
one million one hundred forty one thousand one hundred and seventy at office of
the Public Registry of Property and Commerce of the State of Yucatan.
 
VII Cadastral number six thousand nine once called "Santa Cruz número 2",
located in the town and municipality of tizimin, Yucatan, with an acreage of 243
hectares (two hundred and forty three hectares); irregular shapes, with
directions, distances and these boundaries: starting point forty course with
astronomical southeast at sixty-seven degrees twenty minutes a distance of one
hundred forty-eight meters ninety six centimeters, point fifteen is reached,
bordering lands of Sucopo ejido; this point with heading astronomical east at
sixty two degrees fourteen minutes, a distance of five hundred and eighty-three
meters forty-four centimeters, point twenty two is reached, bordering the Ejido
of Sucopo land; this point with course in astronomical northeast eighteen
degrees fifty-one minutes, a distance of two hundred sixty nine-meter fifty-five
centimeters, reaches the point twenty six adjoining grounds of the Chumucbe
parcel; this point with astronomical northeast direction in grades nine twenty
minutes, a distance of three hundred and eighty-five meters forty-eight
centimeters, point thirty is reached, adjacent with Chumucbe parcel; this point
with course in astronomical northeast twelve degrees forty minutes, a distance
of two feet hundred seventeen meters to get to the point thirty six, bordering
Chumucbe parcel; this point with course in northeast seventy degrees forty-five
minutes, a distance of two thousand eight hundred twenty centimeters meters to
get to the point thirty seven, bordering Puytzuc Ranch; this point with course
west in thirty-nine degrees seventeen minutes, a distance of three hundred and
eighty six meters sixty six centimeters forty two point is reached, bounds
choch-ha parcel; this point with astronomical southeast direction sixty degrees
forty minutes, a distance of eighteen thousand three hundred forty centimeters
meters to get to the point forty-one, bordering Santa Cruz Numero Uno Parcel;
and of course this point with astronomical southwest ten degrees zero minutes a
distance of two hundred meters forty gets to the point that served as the
starting point, closing the perimeter and bordering described land of Santa Cruz
Numero Uno.
 
That the property described above acquired by statement purchase made to Mr.
Eloy Cruz Novelo, purchase that was formalized in public deed number six hundred
and three spent in this city on July 15, 2011 against the aforementioned Notary
Public numbered fifty five Attorney Alvaro Roberto Baqueiro Caceres, and that
reason was taken into the electronic folio number one million forty six thousand
three hundred seventeen, with registration number one million three hundred
forty nine thousand nine hundred ninety eight of office at Public Registry of
Property and Commerce of the State of Yucatan.
 
SECOND.- "THE SELLER" hereby states: that the foregoing real properties owned by
it, as of this date, are being sold ad corpus with no representation or warranty
to its use or applicability to the use of the buyer, do not show any liens given
that the mortgages that show up in each of the respective certificates of no
lien issued by the office of the Public Registry of Property and Commerce of the
State, of which the originals have been shown and which I, the Notary, hereby
attach to the file of the appendix of this deed, have been cancelled in a
previous public deed of this date, which was witnessed by the aforementioned
Public Notary Alvaro Roberto Baqueiro Cáceres; such properties are free of any
lien and/or encumbrance and/or restriction to the right of property and/or
limitation to be transferred free of any lien, that  there are no outstanding
property taxes in regard to the aforementioned real properties as evidenced by
the original certificates that have been shown and which I, the Notary, hereby
attach to the file of the appendix of this deed, and that none of the real
properties has potable water services.
 
THIRD.- "THE SELLER" hereby states: that in regards to the aforementioned
properties owned by it, concession to operate, use or utilize the following
national subsoil waters Number 12YUC152508/32ASDA12 of the parcel "XMAZON",
municipality of Tizimín, Yucatán. Title featuring original and of which I, the
Notary certified forwarded attested previous copy each and the respective
matching the file of documents added to the appendix of this deed.
 
Having represented the foregoing, the parties hereby formalize a purchase
agreement which has been agreed upon pursuant to the terms of the following:
 
CLAUSES:
   FIRST.- "THE SELLER" by means of its legal representative who appears herein
hereby states and acknowledges: that it hereby sells and conveys, fully,
definitively, and irrevocably, ad corpus, free from all liens, to "THE BUYER"
who in turn hereby acquires from it, the full ownership of the seven rustic real
properties that are mentioned in the first section of the background of this
deed, with all rights and interests appurtenant thereto and whatever is found
within their perimeters, with no limitations or reservations, and "THE SELLER"
hereby commits to clear all land and titles and disencumber them in case of
eviction pursuant to the law.
 
For a better identification of the real properties being sold herein, both
parties requested from the undersigned Notary that the document file of the
appendix of these deed include a copy, signed by both parties, of the location
plans of each one of such real properties, the originals of which have been
shown to me.
In furtherance of the foregoing, THE SELLER hereby represents and warrants to
THE BUYER, that there is no lien or right of a third party that is secured by
the real properties mentioned herein and that the cancellation of the liens
granted by THE SELLER in the public deed mentioned in the preceding paragraph,
was made in accordance with all applicable laws and that each and every one of
the necessary authorizations and proceedings were duly obtained and carried out
in order to make such cancellations.
Additionally, THE SELLER hereby represents that it does not require any
corporate authorizations nor any other kind of approvals in order to enter into
this transaction, and that the powers of attorney that were granted by means of
(Folio of the PAO granted to Juan Herrera) are sufficient and adequate for the
holding of this act.
 
SECOND.- The full price, in a lump sum, agreed upon between the parties for the
purchase of the properties is in the amount of MX$31,844,048. of which the
following amounts correspond to each one of the properties as follows:
 
a) for the property called "Monterrey" with cadastral number one thousand and
sixty two of the town of Sucopo, municipality of Tizimin, Yucatan,
MXN$4,215,466.30 (four million two hundred fifteen thousand four hundred sixty
six pesos thirty cents.)
b) for the property called "Xmazon" with cadastral number one thousand and
thirty four of the town of Sucopó, municipality of Tizimin, Yucatan,
MXN$4,215,466.30 (four million two hundred fifteen thousand four hundred sixty
six pesos thirty cents.)
c) for the property called "San Antonio Yokdzonot" with cadastral number one
thousand and thirty-three of the town of Sucopó, municipality of Tizimin,
Yucatan, MXN$4,215,466.30 (four million two hundred fifteen thousand four
hundred sixty six pesos thirty cents.)
d) for the property called "X-Hueza" with cadastral number four hundred of the
town of Sucopó, municipality of Tizimin, Yucatan, MXN$4,215,466.30 (four million
two hundred fifteen thousand four hundred sixty six pesos thirty cents.)
e) for the property called "Chelón" with cadastral number one thousand and
thirty-two of the town of Sucopó, municipality of Tizimin, Yucatan,
MXN$4,215,466.30 (four million two hundred fifteen thousand four hundred sixty
six pesos thirty cents.)
f) for the property called "Puytc" with cadastral number five hundred and
forty-four of the town and municipality of Tizimin, Yucatan MXN$6,098,898.29
(six million ninety eight thousand eight hundred ninety eight pesos and twenty
nine cents).
g) For the property called "Santa Cruz Número Dos" with cadastral number six
thousand nine hundred and eleven of the town and municipality of Tizimin,
Yucatan, MXN $4,667,818.22 (four million six hundred sixty seven thousand eight
hundred and eighteen pesos and twenty cents).
 
Amount which is paid by "THE BUYER" to "THE SELLER" as follows: a) by means of
electronic wire transfer Issued by the buyer from the banking institution named
Banorte on the amount of MX$20,701,161.00 in favor of Zilkha trust in the bank
account which such trust holds in JP MORGAN CHASE BANK NA by express and
irrevocable request from THE SELLER since with such amount the "THE SELLER" pays
the credit mentioned in the background of this public deed, therefore, and b) by
means of electronic wire transfer issued by the buyer from the banking
institution Banorte, on the amount of $11,142,887.00 in favor of the SELLER. THE
SELLER hereby grants a formal receipt for the aforementioned full price to "THE
BUYER" as well as the most efficient surety that may correspond by law.
 
THIRD.- By virtue of the sale which has been formalized in the foregoing
clauses, the transfer of property, in full ownership, in favor of "THE BUYER"
has been duly consummated for each and every one of the real properties
mentioned in the first recital of this deed; and the legal delivery of such real
properties to the acquiring party has been verified, in accordance to the Law.
 
FOURTH.- "THE SELLER"  hereby states that it releases "THE BUYER" from any
liability arising from any labor, tax, environmental, administrative or other
type of incident, hereby binding to hold THE BUYER safe and harmless in any such
case and to pay for any damages, expenses and costs, including legal costs and
attorneys fees, in which THE BUYER, as a good faith purchaser, may incur in case
of any third party claim arising from the aforementioned incidents, as they may
be related to the background and facts prior to the performance of this
transaction.
 
FIFTH.- The contracting parties hereby attest: that the price that was agreed
upon between them in regards to the sale of each one of the real properties
mentioned herein is just and legal; that, while fixing such price, there has
been no fraud or damages; and that the real properties themselves were appraised
by Efraín J. Díaz y Díaz, who was appointed by the Buyer, Public Broker number
one in this State, on the same amount  agreed upon by the parties as the price
for each real property, as stated in the reports which were shown to me and
which I, the Notary, hereby attach to the document file of the appendix of this
deed.
 
SIXTH.- "THE BUYER" accepts the sales that are granted in its favor in regards
to the aforementioned real properties and it hereby attests that, on this day,
the physical ownership and holding of such real properties was conveyed to it by
"THE SELLER"
 
SEVENTH – "THE BUYER" acknowledges that it has inspected the properties subject
matter of this public deed prior to the execution of this public deed, is
satisfied with the condition thereof and, except as may be otherwise expressly
set forth in this public deed, and hereby accepts such properties in its present
condition, as is, without warranties by seller of any kind or nature as to the
suitability of the property for the intended use by buyer. "The Seller" makes no
warranty or representation, either express or implied, as to the fitness for a
particular use or otherwise, quality, condition, capacity, suitability,
merchantability or performance of the property. It being agreed that the
property is sold "as is" and that all such risks, are to
be borne by The Buyer at its sole risk.
 
EIGHT – "The Buyer" agrees that it is purchasing the real properties on an Ad
Corpus basis and based exclusively on its own investigation and examination of
the properties sold, including, but not limited to: (a) the condition of the
real properties for Buyer's intended use or for any use whatsoever; (b)  whether
or not the real properties  comply with any applicable agricultural, forestry,
building, zoning, fire or building code provisions, governmental laws or
regulations, or any required permits; (c) the location of the real property's
boundaries and the presence or absence of encroachments upon any other property;
(d) whether the property is served by a public utility, public water main,
public sewer main, or other utilities and the condition thereof and the access
thereto; (e) lot size, dimension or square footage of the real properties.
 
NINTH.- "THE SELLER" hereby states and acknowledges: that within the purchase
price which was agreed upon by it with "THE BUYER" for the sale of the real
properties mentioned in this deed, it also assigns and conveys to "THE BUYER"
each and every one of the rights and entitlements that correspond to it as
titleholder of the aforementioned certificates of concession issued by the
National Water Commission, described in the background third of this public
deed. No water rights or concessions are represented, warrantied or guaranteed
by means of the aforementioned certificates. It is agreed by the parties that as
a result of the assignment of the concessions, any rights belonging to the "The
Seller" are hereby conveyed to the "THE BUYER". THE SELLER" hereby agrees to
support the performance of any each and all of the necessary procedures, along
with "THE BUYER", so that the latter may be recognized as the new titleholder of
the rights and entitlements mentioned herein.
"THE BUYER" hereby accepts the assignment of the rights that are formalized
herein in its favor.
 
TENTH.- "THE SELLER" hereby states that it has paid all of the tax contributions
and exploitations in regard to national waters corresponding to the
aforementioned concession certificates and it hereby states, under penalty of
perjury that it is not aware of any circumstances whatsoever that would impede
the assignment of rights which has been made in the foregoing nine clause, and
it hereby agrees to give written notice to the National Water Commission in a
timely manner regarding the aforementioned assignment of rights for all legal
purposes and effects.
 
ELEVENTH.- All of the expenses, taxes, charges, and fees that are caused by the
sale being formalized in this deed shall be borne exclusively by "THE BUYER",
with the sole exception of the payment for income taxes caused by the sale of
goods which, pursuant to the corresponding Law, shall be borne by the seller.
 
TWELFTH - In the event of any dispute arising in regards to this purchase sale
agreement and the assignment of rights which have been formalized by means of
this deed, the parties hereby expressly submit to the jurisdiction of the Judges
and Courts of Mérida, Yucatán.
A true and accurate English translation of this deed is attached to the appendix
hereof for informative purposes.
In the matter of income taxes, the granting parties hereby represent: that they
have made all outstanding payments, providing no evidence thereof, and that they
are registered in the Federal Taxpayer´s Registry as follows: mister Juan
Antonio Herrera Gomez "THE SELLER" and mister Mateo Alfredo Mazal Beja "THE
BUYER".
 
TAX CLAUSE:
    In the matter of value added tax, such tax is not caused in this deed given
that the real properties being transferred hereby have no buildings upon them
that are intended to be inhabited, as has been duly established, under penalty
of perjury, by "THE SELLER", and therefore article  Thirteen, section first of
the relative law is applicable herein. –
    In the matter of the land purchase tax, I, the Notary, having made the
corresponding calculations pursuant to the law, have found that the resulting
tax to be paid is the sum of MX $697,435.88 pesos, Mexican currency, to be paid
by "THE BUYER
     In the matter of the provisional income tax payment and "impuesto cedular"
in regards to the transfer by means of a sale being formalized in this deed,
there have been no calculations or withholdings made given that the seller is a
corporate entity.
I, the Notary, hereby attest: that in this granting I have complied with the
obligations that are established in articles eighteen of the Federal Law for the
Prevention and Identification of Transactions with Funds from Illegal Sources
and thirteen of the General Rules for such Law, and other applicable laws, in
regards to: a) I identified the parties, including their corresponding names,
dates of birth, address and activities or profession; b) the parties themselves
evidenced their identity with the respective documents, which include, for each
one, the photograph and signature of their holder and they also exhibited the
certificates of registration in the National Population Registry and the Federal
Taxpayer´s Registry; c) that the parties themselves stated that their
corresponding phone numbers and e-mail addresses are as follows: for mister Juan
Juan Antonio Herrera Gomez Rueda 9999444656, jherrera@gceholdings.com and for
mister  Mateo Alfredo Mazal Beja 8183995600 mmazal@enerall.biz.
The parties themselves, as well as the undersigned Notary, stated and attested
that there is no formal or informal business relationship between us as such
relationship is defined by article third of the General Rules of the
aforementioned Law; e) I requested from the parties that they state whether or
not they are aware of any controlling owner or beneficiary in this transaction
and they both responded in the negative sense; and f) I have made up the sole
file for the identification of each one of the clients or users who are granting
this deed pursuant to the terms of article twelve (amended) of the
aforementioned Rules of Operation of the Law, attaching the aforementioned
documents to the document file of the appendix of this deed.
 
Lastly, I, the Notary, hereby attest: that the parties who appeared grant to the
undersigned Notary, pursuant to the terms of articles eight and nine of the
Federal Law for the Protection of Personal Information in the Possession of
Individuals, their consent in the matters regarding the treatment of the
personal information which is established in this instrument and in the
corresponding file and they hereby authorize that the same information be
provided to the competent authorities, including those in charge of tax,
judicial and public registry affairs, as well as to any parties who may hold a
legitimate interest thereon, for all legal purposes and effects; whereas, this
deed complies with all of the requirements set forth by article forty nine of
the State Notarial Law in effect, insofar as I ascertained the identity and the
capacity of the appearing parties, I ensured that they intentionally took part
in this transaction, I instructed them about the scope and legal effects hereof,
and, at their request, I read this deed, to which they represented their
agreement and therefore they hereby sign it before me. Witnessed.-


